Order, Supreme Court, New York County (Milton A. Tingling, J.), entered November 6, 2009, which, in an action alleging unlawful termination in violation of Labor Law § 740, granted defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
The motion court correctly determined that plaintiff failed to plead that defendants violated a “law, rule or regulation” (Labor Law § 740 [2] [a]'; see Bordell v General Elec. Co., 88 NY2d 869 [1996]; Connolly v Macklowe Real Estate Co., 161 AD2d 520 [1990]). Defendants’ internal policies concerning workplace violence and emergency withdrawal of students are not rules or regulations promulgated to enforce a law.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Andrias, J.P., Friedman, McGuire and Abdus-Salaam, JJ.